                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

JERRY L. ZORNES (#419089)
                                                         CIVIL ACTION
VERSUS
                                                         NO. 17-204-JWD-RLB
BURL CAIN, ET AL.
                                 RULING AND ORDER


       On November 20, 2018, The Magistrate Judge issued a Report and Recommendation

(R&R) (Doc. 22) recommending that the Court grant defendant’s Motion to Dismiss (Doc.

15) and specifically recommending dismissal of defendant Burl Cain, without prejudice, for

failure to timely serve this defendant; dismissal of defendants Lavespere, Falgout and LeBlanc

(“Defendants”), with prejudice, on various grounds and recommending that the Court decline

supplemental jurisdiction of state law claims. On December 6, 2018, more than fourteen days

after the R&R was issued, the Court, having received no objection, rendered an opinion

approving the R&R and making it the judgment of the District Court. (Docs. 25 and 26.)

       On December 12, 2018, plaintiff Jerry Zornes (“Plaintiff”) filed “Procedural

Objections” to the R&R (Doc. 27), claiming that he did not get the R&R until November 27,

2018 and arguing that his objections were therefore timely. (Doc. 27 at 2.) He argues that, on

September 12, 2018, that the Court issued an order “to recommence discovery within ninety

(90) days and to file substantive cross motions for summary judgment within one hundred

and twenty (120) days of 9-12-18” and he has had no opportunity to conduct discovery. (Id.,

at 1-2.) He also argues substantively that the Magistrate Judge erred on the merits regarding

his claims against Defendants and his objection should be sustained and Defendants’ motion

should be denied.
       The Court notes that, even if Zornes is correct that he received the R&R on November

27, as he represents, his objections were not filed within 14 days of the R&R. Nonetheless,

the Court will exercise its discretion and vacate its previous orders (Docs. 25 and 26) and

consider Plaintiff’s objections on the merits. Plaintiff incorrectly characterizes Magistrate

Judge Bourgeois’ November 20, 2017 order as one ordering the recommencement of

discovery within 90 days of his order. That is incorrect. His order (Doc.19) “stays discovery

pending a Ruling by the assigned District Judge on the pending Motion to Dismiss…(R. Doc.

15).” (Doc 19 at 1.) Discovery was not to recommence unless the motion was denied and then

only 90 days from the District Court’s ruling. (Doc. 19 at 1-2.)

       Furthermore, the Court has reviewed Plaintiff’s objections on the merits and finds that

they must be rejected. He has provided no new information or argument to change this

Court’s opinion that the analysis and recommendation of the Magistrate Judge was entirely

correct.

       Accordingly, after independently reviewing the entire record in this case and for the

reasons set forth in the Magistrate Judge's Report dated November 20, 2018, to which an

objection was filed and considered (Doc. 27);

       IT IS ORDERED that the plaintiff’s claims against defendant Burl Cain are dismissed,

without prejudice, for failure to timely serve this defendant in accordance with Federal Rule

of Civil Procedure 4.

       IT IS FURTHER ORDERED that the defendants’ Motion to Dismiss (R. Doc. 15) is

granted, dismissing all claims against defendants Lavespere, Falgout, and LeBlanc with

prejudice.
       IT IS FURTHER ORDERED that the Court declines to the exercise of supplemental

jurisdiction in connection with the plaintiff’s potential state law claims.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on January 16, 2019.


                                                S   
                                        JUDGE JOHN W. deGRAVELLES
                                                                   
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
